DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Receipt
	Applicant's response filed on 05/06/2022 to the Office Action mailed on 11/09/2021 is acknowledged.

Claim Status
Claims 1, 2, 5-8, 11, 18-22, and 28 are pending. 
Claims 1 and 20 are currently amended.
Claims 3, 4, 9, 10, 17 and 24 were previously canceled and claims 12-16, 23, 25-27, and 29 are canceled by Examiners amendment.
Claims 1, 2, 5-8, 11, 18-22, and 28 have been examined.
Claims 1, 2, 5-8, 11, 18-22, and 28 are allowed.
Priority
	Priority to CON 13/262387 filed on 11/25/2011 which claims priority to 371 PCT/EP10/54390 filed on 03/31/2010 which claims priority to European Patent Application 09004735.8 filed on 03/31/2009 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.



Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
	The rejection of claims 25, 26, and 29 under 35 U.S.C. 103(a) as being unpatentable over Protopapa et al. (US Patent 6203791 B1, Published 03/20/2001) in view of Bradford et al. (US Patent 3051627, Published 08/28/1962) is moot since the claims are canceled.
The rejection of claims 1, 2, 5-8, 11, 18-22, and 28 under 35 U.S.C. 103(a) as being unpatentable over Protopapa et al. (US Patent 6203791 B1, Published 03/20/2001) in view of Bradford et al. (US Patent 3051627, Published 08/28/1962) is withdrawn in view of the amendments and Applicant’s arguments.

Withdrawn Rejections - 35 USC § 112
Response to Applicant’s Arguments 
	The rejection of claims 25, 27, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot since the claims are canceled.
The rejection of claims  1, 2, 5-8, 11, 18-22, and 25-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments.
Withdrawn Double Patenting
The rejection of claims 25, 27, and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8685459 B2 is moot since the claims are canceled.
The rejection of claims 2, 5-8, 11, 18-22, and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8685459 B2 is withdrawn in view of the terminal disclaimer filed and approved on 09/07/2022. 
The rejection of claims 25, 27, and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9797895 B2 is moot since the claims are canceled.
The rejection of claims 2, 5-8, 11, 18-22, and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9797895 B2 is withdrawn as the claims of U.S. Patent No. 9797895 B2 is directed to a method and the instant claims are directed to the product. In the restriction requirement mailed on 03/08/2016, the Examiner held that the product and method are distinct inventions. For this reason the rejection is withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sally Teng on 09/09/2022.

The application has been amended as follows: 
Claim 1. Delete “in the mixture” in line 15 after “amino acids” and before “in the form”.
Claims 12-16, 23, 25, 26, 27, and 29 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching or suggestion of applying a stabilizer composition comprising at least three naturally occurring amino acids in non-peptide form to a biomolecule such that the biomolecule is at least partially covered by the stabilizer composition and also reversibly attached thereto. Therefore, claims 1, 2, 5-8, 11, 18-22, and 28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/
Primary Examiner, Art Unit 1617